DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          REGIONS BANK, an Alabama banking corporation,
                          Appellant,

                                    v.

    STEVEN J. MASTERSON a/k/a STEVE J. MASTERSON a/k/a
    STEVEN MASTERSON, MAYRA V. MASTERSON a/k/a MAYRA
 MASTERSON, ROYAL PARK CONDOMINIUM APARTMENTS, INC., a
Florida not for profit, UNKNOWN PARTIES claiming by, through, under,
and against the herein individual defendant(s) who are not known to be
 dead or alive, whether said unknown parties may claim an interest as
   spouses, heirs, devisees, grantees, or other claimants, UNKNOWN
                TENANT #1 and UNKNOWN TENANT #2,
                                Appellees.

                              No. 4D18-2484

                              [July 25, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE17-009839
(11).

  Starlett M. Massey and Jonathan B. Lewis of Massey Law Group, P.A.,
Tampa, for appellant.

  Beth G. Lindie and Jeremy M. Zubkoff of Esler & Lindie, P.A., Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

GROSS, MAY, JJ., and NUTT, JAMES, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.